ORDERED that the petition for certification is granted, the judgment of the Appellate Division is summarily reversed, and the matter is remanded to the Superior Court, Law Division, for further proceedings consistent with this Court’s determination in Board of Education of the Township of Bernards, Somerset County v. Bernards Township Education Association, 79 N.J. 311 (1979) and it is further
ORDERED that the arbitration proceedings permitted to proceed by the Appellate Division are hereby permanently enjoined. (See 161 N.J.Super. 155)